parr

’ AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case Modted) : o _ Page 1 of 1 lo

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ ‘JUDGMENT IN A CRIMINAL CASE

oy, : (For Offenses Committed On or After November 1, 1987)
Gerardo Vargas-Rodriguez , . Case Number: 3: 19-mj-23 149

Lupe C Rodrigyez-

Defendant's Attorney

 

  

. REGISTRATION NO. 87971298

, THE DEFENDANT:
X pleaded guilty to count(s) 1 of Complaint

 

: CLERK T LES yt UCT ees yee
[BQUTHERN DISTRICT OF CaLieORNIA
BY REBLTy

 

 

 

Ol was found guilty to. count(s)
- after a-plea of not. guilty.
Accordingly, the defendant is adjudged guilty of such count which involve the following offense(s):

 

 

 

* Title & Section _ Nature of Offense re ‘Count Number(s)
8:1325 = . ILLEGAL ENTRY (Misdemeanor) © 4 . .
. Cl The defendant has been found not guilty on count(s) _ os | :
oO Count(s) oe a dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is. hereby committed to the custody of the United States Bureau of Prisons.to be
imprisoned for a term of:

 

X rve SERVED Oo : days
BY Assessment: $10 WAIVED & Fine: WAIVED : | a

~ & Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
‘ Court recommends defendant be deported/removed with relative, 7 : charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of naine, residence, or mailing address until all fines, restitution, costs, and special assessments.
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States. Attorney of any material change 1 in 1 the defendant's economic circumstances.

Wednesday, August 7,2019
- Date of Imposition of Sentence

Received LP LE — co ff We
pus 7 HONCRABIE ROBERT N. BLOCK -
, - : _ UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | a — Oe  3:19-mj-23149

 

 
